NO. 07-01-0055-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JULY 5, 2001



______________________________





JOSE O. MARTINEZ, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 286
TH
 DISTRICT COURT OF HOCKLEY COUNTY;



NO. 95-01-4169; HONORABLE ANDREW J. KUPPER, JR., JUDGE



_______________________________



Before BOYD, C.J., and REAVIS and JOHNSON, JJ.

Appellant Jose O. Martinez appeals from denial of a Motion to Enter Nunc Pro Tunc  which was filed following his conviction and sentence in Cause No. 95-01-4169 in the 286
th
 District Court of Hockley County (the trial court), for Burglary of a Habitation. 

On May 4, 2001, this court abated the appeal and remanded the cause to the trial court for hearing and determination of whether appellant desired to prosecute this appeal.  On June 13, 2002, the trial court held a hearing to determine whether appellant desired to prosecute this appeal.  The appellate clerk has received and filed a Statement of Facts in regard to the hearing
, which includes the trial court’s findings and recommendations pursuant to prior direction from this court.  Those findings include a finding that appellant does not desire to prosecute this appeal.  Additionally, the trial court has concluded that the appeal is moot.

Accordingly, we determine that appellant does not desire to prosecute this appeal, has abandoned the appeal, has constructively withdrawn his Notice of Appeal, and the appeal is moot.  
See
 
Tex. R. App. P
. 2 and 42.2.  The appeal is dismissed.  
See
 
Tex. R. App. P
. 43.2(f).     



Phil Johnson

    Justice



Do not publish.